Citation Nr: 0018772	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-20 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether an August 30, 1974 rating decision, which denied 
service connection for a nervous condition, involved clear 
and unmistakable error (CUE).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety neurosis. 


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to May 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
1991 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In April 1991, the 
veteran filed a claim of CUE in an August 30, 1974 rating 
decision denial of service connection for anxiety disorder, 
which was denied in the August 1991 rating decision on 
appeal.  The veteran entered a notice of disagreement (NOD) 
in August 1991.  (In the interim, a January 1995 rating 
decision also denied CUE in the August 1974 rating decision).  
A statement of the case (SOC) was issued in July 1997.  On a 
VA Form 9 that appears to have been received on July 15, 
1997, the veteran entered a substantive appeal, thus 
perfecting his appeal as to the issue of CUE in the August 
1974 rating decision. 

A February 1994 rating decision effectively denied a 
reopening of a claim for service connection for anxiety 
neurosis (the issue was styled as service connection).  The 
veteran entered a NOD in November 1994; a SOC was issued in 
November 1994 (issue was styled as new and material 
evidence); and a substantive appeal, on a VA Form 9, was 
received in January 1995.  This issue was remanded by the 
Board to the RO in May 1997 for the RO to adjudicate the 
issue of whether the claim had been timely appealed.  A 
Report of Contact dated in July 1997 reflects the RO's 
determination that the claim to reopen on the basis of new 
and material evidence (the January 1995 VA Form 9) had been 
timely filed.  


FINDINGS OF FACT

1.  On August 30, 1974, a RO rating decision denied service 
connection for anxiety neurosis; the veteran was notified of 
that decision, and he did not enter notice of disagreement 
with that decision within one year.

2.  The outcome of the rating decision of August 30, 1974, 
was adequately supported by the evidence then of record and 
was not undebatably erroneous.

3.  The evidence associated with the claims file subsequent 
to the RO's August 30, 1974 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.

4.  The veteran has presented some evidence of incurrence of 
disease or injury in service, a current medical diagnosis of 
memory impairment, and a medical nexus opinion in part 
relating the currently diagnosed memory impairment to a 
reported head injury in service in 1974. 


CONCLUSIONS OF LAW

1.  The rating decision of August 30, 1974, which denied 
entitlement to service connection for anxiety neurosis, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 
5107, 5109A, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999). 

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for anxiety 
neurosis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The claim of entitlement to service connection for 
anxiety neurosis is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE

Applicable regulations provide that previous determinations 
which are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
CUE.  38 C.F.R. § 3.105(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has 
defined CUE as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that a finding that 
there was such error "must be based on the record and the 
law that existed at the time of the prior . . . decision."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the veteran has alleged that an August 30, 1974 
rating decision's denial of service connection for anxiety 
neurosis contained CUE.  He contends that the evidence of 
record at the time showed that he had loss of memory due to a 
motorcycle accident during service, and that a VA examination 
in August 1974 showed that "injuries to the head" were 
residual to the in-service motorcycle accident.  He further 
contends that a VA compensation examination conducted in 
August 1974 shows he was diagnosed with anxiety neurosis, and 
that the RO denied this diagnosis. 

On August 30, 1974, the RO denied service connection for 
anxiety neurosis.  The veteran was notified of this decision 
and of his appellate rights.  In this regard, the Board notes 
the veteran's attorney's concern, expressed in a March 1998 
letter, that it did not appear the RO gave the veteran notice 
of appellate rights to the August 1974 rating decision.  
Notwithstanding this concern, a VA Form 21-6798 in the claims 
file reflects that the veteran was sent a VA Form 20-822, 
which in 1974 included an appellate rights statement as 
follows:

You may appeal our decision to the Board 
of Veterans Appeals at any time within 
one year from the date of this letter if 
you believe the decision is not in accord 
with the law and the facts now of record.  
The appeal process is started by your 
filing a Notice of Disagreement.  You may 
do this by writing a letter to this 
office stating that you wish to appeal 
and specifying what you disagree with.  
If you decide to appeal you will be 
further advised of your procedural rights 
as your claim progresses through the 
several stages of the appellate process. 

Thus, the evidence of record reflects that the veteran was 
notified of the August 30, 1974 rating decision and of the 
right to appeal.  In this case, as the veteran did not 
initiate an appeal of the decision, the August 1974 rating 
decision, became final.  38 U.S.C.A. § 7105(c).

With regard to the administrative entry on VA Form 21-6798 
indicating that the RO sent the veteran a VA Form 20-822 with 
notice of appellate rights, "there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.  Id.  The Board notes that the veteran 
wrote in October 1998, with regard to a different claim, that 
he was not advised of his appellate rights regarding the 
August 1974 rating decision.  The veteran has otherwise 
presented no additional evidence of nonreceipt of notice.  
"Evidence of nonreceipt . . . standing alone, is not the 
type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity."  Id at 
309; see also Warfield v. Gober, 10 Vet. App. 483, 486 (1997) 
(assertions of claimant that she never received application 
for benefits, and that a copy of the cover letter was missing 
from the file, did not constitute "clear evidence to the 
contrary" necessary to rebut the presumption of 
administrative regularity).

Even assuming, arguendo, that the veteran had not been 
afforded the appellate rights in 1974, the Court has held 
that, although current case law requires notice to the 
appellant of appellate rights, such law and regulations 
(38 U.S.C.A. § 5104(a), 38 C.F.R. §§ 3.103, 19.25, 19.109, 
19.110) were not in effect at the time of the 1974 VA RO 
decision.  The Court held that failure to provide appellant 
with notice of appellate rights under the regulations in 
effect in 1974 would not be permitted to extend the 
applicable period for taking action to appeal a claim.  
Parham v. West, 13 Vet. App. 59 (1999). 

After a review of the evidence that existed at the time of 
the August 1974 rating decision, the Board finds that the 
weight of the evidence does not support the veteran's claim 
of CUE in the August 1974 rating decision.  With regard to 
the veteran's contention that the evidence of record at the 
time showed that he had loss of memory due to a motorcycle 
accident during service, the evidence of record only shows 
that the veteran reported at service separation that he had 
memory loss due to a motorcycle accident.  The clinical 
findings were that the veteran was psychiatrically normal, 
and the service separation examination did not include a 
medical nexus opinion relating current complaints of memory 
loss to the motorcycle accident.  With regard to the 
veteran's contention that the August 1974 VA examination 
showed that "injuries to the head" were residual to the in-
service motorcycle accident, that examination only noted the 
veteran's history of being nervous since the accident, but 
the examiner did not offer a medical nexus opinion to relate 
the diagnosed mild anxiety neurosis to the in-service 
motorcycle accident. The Court has held that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

With regard to the veteran's contention that a VA 
compensation examination conducted in August 1974 shows he 
was diagnosed with anxiety neurosis, that fact was accepted 
by the RO.  Notwithstanding the veteran's assertion, the RO, 
in the August 1974 rating decision, did not deny that the 
veteran was diagnosed with mild anxiety neurosis.  Therefore, 
this was not error.  In order to reasonably raise a claim of 
CUE, a claimant must identify the alleged error with 
specificity.  Fugo at 43-44.  

Moreover, unless the alleged error is the kind of error that, 
if true, would be CUE on its face, the claimant must provide 
persuasive reasons as to why one would be compelled to reach 
the conclusion that the result would have been manifestly 
different but for the alleged error.  Id.  If reasonable 
minds could come to different conclusions in the decision 
which is claimed to be erroneous, then that decision is not 
subject to a claim of CUE.  Id.  In other words, if the error 
alleged is not the type of error that, if true, would be CUE 
on its face; or if the claimant is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, then the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994). 

The veteran's contentions reflect mere disagreement with the 
way the RO, in its August 1974 rating decision, weighed the 
evidence to determine that service connection for anxiety 
neurosis was not warranted.  A claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Moreover, the Board finds that the outcome of the rating 
decision of August 30, 1974, denying service connection for 
anxiety neurosis, was adequately supported by the evidence 
then of record and was not undebatably erroneous.  The 
evidence at the time of the August 1974 rating decision 
included service medical records, which reflect that on March 
14, 1974 the veteran was involved in a motorcycle accident 
resulting in left wrist and right index finger fractures, and 
multiple abrasions and contusions of the upper extremities.  
A March 18, 1974 entry specifically noted "no head trauma."  
Service separation examination in April 1974 records the 
veteran's report of loss of memory due to being knocked out 
during a wreck, but clinically evaluated the veteran as 
psychiatrically normal.  Service medical records are 
otherwise negative for complaints, findings, or diagnosis of 
a psychiatric disorder.  The evidence also included a VA 
compensation examination conducted in August 1974, which 
recorded the veteran's complaints of nervousness and sleeping 
difficulty since the in-service motorcycle accident, findings 
of a bland affect and increased anxiety level, with emotional 
feelings which were occupationally impairing, and a diagnosis 
of mild anxiety neurosis.  The evidence of record at that 
time did not include a medical nexus opinion relating the 
veteran's diagnosed mild anxiety neurosis to service, 
including the motorcycle accident.  For the reasons 
indicated, the Board finds that the preponderance of the 
evidence is against the veteran's claim of CUE. 

II. New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for anxiety 
neurosis.  On August 30, 1974, the RO denied service 
connection for anxiety neurosis, on the basis that the 
evidence of record did not demonstrate that the veteran had 
been rendered unconscious in a March 1974 motorcycle 
accident, service medical records were silent for treatment 
or diagnosis of a nervous condition during service, and VA 
neuropsychiatric examination showed the veteran had bland 
affect and reported having conflicts with his parents and 
siblings, but he was oriented and in good contact, and memory 
and comprehension appeared satisfactory.  The veteran was 
notified of that decision, and he did not enter notice of 
disagreement with that decision within one year of such 
notice.

The law provides that a NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
decision in order to initiate an appeal of the determination.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991). If no NOD is filed 
within the prescribed period, the decision becomes final.  38 
U.S.C.A. § 7105(c).  The veteran in this case did not file a 
NOD with the RO's August 1974 decision; therefore, the 
decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  "New and material evidence" 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to decide fairly the merits of the claim.  38 
C.F.R. § 3.156(a) (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Court has developed a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209, 218-219 (1999).  The first step is to determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) to reopen the prior claim.  If he 
or she has done so, the adjudicator must proceed to the 
second step, which requires determining whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  If the 
claim is found to be not well grounded, the adjudication 
process must halt, despite reopening, because a claim that is 
not well grounded cannot be allowed.  Winters v. West, 12 
Vet. App. 203, 206-207 (1999).  If the claim is found to be 
well grounded, VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, which 
requires an adjudication of the merits of the claim.  Id.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence that has been associated with the veteran's 
claims file since the RO's August 1974 decision includes: (1) 
multiple letters and written statements by the veteran; (2) 
records from the Social Security Administration; (3) VA 
outpatient treatment records from 1997 to 1998; and (4) an 
August 1997 VA examination report.  The Board also finds the 
evidence to be material because it bears directly and 
substantially upon the specific matter under consideration, 
and, by itself and in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.  The Board bases this 
finding on the fact that the new evidence, in particular, 
includes the February 1998 opinion by D.B., Ph.D., that the 
veteran's moderate memory impairment "probably stem[s] from 
a blow to the head in 1974." 

Having determined that new and material evidence has been 
submitted, the veteran's claim of entitlement to service 
connection for anxiety neurosis is reopened.  The Board must 
now determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 218-119; 
Winters, 12 Vet. App. at 206-207.  A "well-grounded" claim 
is one that is plausible, capable of substantiation or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To establish a well-grounded claim for service 
connection, the veteran must submit: a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Applying the facts to the principles outlined above, the 
Board finds that the veteran has submitted a plausible, or 
well-grounded, claim.  The record contains the veteran's 
allegation that he experienced a head injury in service 
during the noted motorcycle accident in 1974 (for well-
groundedness purposes, the credibility of this history is 
presumed, notwithstanding a service medical record entry of 
no head trauma), that he has experienced and currently 
experiences memory impairment, and a (February 1998) medical 
opinion linking his 1974 motorcycle accident, in part, to 
reported symptoms of memory impairment.  Inasmuch as the 
veteran is competent to state that he experienced memory 
loss, his claim appears to be plausible or well grounded, 
under Epps, 126 F.3d at 1467-1468, and Caluza, 7 Vet. App. at 
506.  


ORDER

The appeal of whether an August 30, 1974 rating decision 
involved CUE is denied.

New and material evidence having been submitted and well-
groundedness having been established, the claim of 
entitlement to service connection for anxiety disorder is 
reopened, and, to this extent only, is granted.


REMAND

Additional development by the RO is necessary before the 
Board can decide the merits of the veteran's claim of 
entitlement to service connection for anxiety disorder.  The 
opinion of D.B., Ph.D., which the Board accepted as 
sufficient to reopen and well ground the veteran's claim, is 
based on a medical history provided by the veteran that 
includes a history of a "blow to the head" in 1974, while a 
March 18, 1974 entry in the service medical records 
specifically noted "no head trauma."  Although the veteran 
was afforded VA compensation examinations in August 1997 and 
April 1998, the August 1997 examiner did not offer a medical 
nexus opinion.  In addition, the April 1998 VA examination 
report reflects that, although the claims file was available, 
service medical records were not available or reviewed in 
conjunction with the examination.  Further, the April 1998 VA 
examiner indicated that further testing was recommended, 
including a workup for subjective complaints of memory 
problems, including thyroid function tests, B-12, foliate, 
and "RPR," as well a CT (computed tomography) scan of the 
head.  

The Board finds that VA has not fulfilled its duty to assist 
by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.  
Therefore, although this claim has been reopened and found to 
be well grounded, it must be remanded to the RO for 
additional development.  The Board believes that an 
additional, comprehensive medical opinion should be obtained.  
To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran a VA 
examination by the appropriate 
specialist, including an opinion 
regarding the etiology of the veteran's 
currently diagnosed psychiatric 
disorder(s), including any anxiety 
disorder or memory impairment.  
Examination should include, to the extent 
deemed helpful by the specialist, further 
testing (including thyroid function 
tests, B-12, foliate, and "RPR," and a 
CT scan of the head) for a workup for 
subjective complaints of memory problems; 
the examiner should state why any such 
recommended testing is not necessary.  
The RO should provide the examiner with a 
copy of this Remand and the veteran's 
claims file for review.  Following 
testing and a comprehensive review of 
such information, the specialist should 
offer current diagnoses of all of the 
veteran's psychiatric impairment, and 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's memory impairment or any 
currently diagnosed psychiatric disorder 
was incurred in service, including as the 
result of a reported motorcycle accident 
in service.  The specialist should 
indicate the specific findings and 
express the rationale on which the 
opinion is based.

2.  The RO should then review the 
examination and medical opinion to 
determine whether they comply with the 
previous instruction.  If they are 
deficient in any regard, immediate 
corrective action should be taken.

3.  Following the receipt of the 
examination report and medical opinion, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for anxiety disorder.  If the 
RO denies the benefit sought, it should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford an opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate review.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The veteran is free 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

